Citation Nr: 0929371	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of hepatitis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The Veteran had active service from August 1950 to March 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current residuals of hepatitis (which include 
an elevated bilirubin level) are related to service.


CONCLUSION OF LAW

Residuals of hepatitis were incurred in active service. 38 
U.S.C.A §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) defines VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In light of the fully favorable decision as to the issue of 
entitlement to service connection for residuals of hepatitis, 
the Board finds that no further discussion of VCAA compliance 
is warranted.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if 
manifest to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under case law, lay observation is 
competent. See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has residuals of an episode of 
hepatitis that occurred in service.

The Veteran's service personnel records reflect that he was 
in the United States Marine Corps, and engaged in operations 
against enemy armed forces in Korea from January to August 
1951.  The Veteran's service treatment records reflect that 
on August 12, 1951, the Veteran reported that over the past 
two days he had noted weakness, anorexia, and nausea.  He 
also had orange urine for three to four days.  The previous 
day, his eyes looked yellow.  On examination, the sclera 
looked markedly icteric.  He also had icteric skin.  There 
were a few early "spiders" on the chest and hand.  The 
liver was not palpable, but he was tender under the costal 
margin and over the right lower rib cage.  The diagnosis was 
infectious hepatitis with jaundice.  The Veteran was given IV 
fluids and bed rest, and was subsequently transferred from 
the field to a rear area hospital.  

A Naval hospital record dated August 16, 1951 reflects that 
the diagnosis remained infectious hepatitis with jaundice.  
It was noted that he had the onset of nausea, anorexia, and 
marked weakness one week earlier, and began vomiting over 
eating and this persisted until three days earlier.  He had 
dark brown urine for a week, but no change in the color of 
stools.  The anorexia persisted and he had pain in the right 
upper quadrant.  Physical examination showed that the eyes 
had moderate jaundice of the sclera.  The liver was palpable 
and slightly tender.  On August 23, 1951, it was noted that 
he was afebrile, but complained of moderate weakness.  His 
appetite was fair, and his urine was becoming clearer.  On 
August 27, 1951, it was noted that he had been steadily 
improving.  He was still weak and tired easily, but otherwise 
felt good.  

The Veteran subsequently remained hospitalized for an 
extended period.  On October 29, 1951, it was recommended 
that he have an additional three weeks of convalescence and 
then return to duty.  A service record dated November 20, 
1951 reflects that he was returned to duty and described as 
being fit for the same.  

Subsequently, in January 1952, the Veteran was admitted to 
another Naval hospital with a diagnosis of infectious 
hepatitis with jaundice.  It was noted that he was unable to 
stand for any duration as his legs would begin to have pain.  
He also lacked an appetite.  It was stated that since his 
initial episode of hepatitis in August 1951, he had three 
relapses.  

In February 1952, the Veteran was transferred to the Great 
Lakes Naval Hospital.  On February 15, 1952, he was 
discharged to his home for a 28 day period of convalescence.  
Subsequently, in March 1952, he was discharged to duty.  On 
March 27, 1952, he was released from service.   

The Veteran filed a claim for service connection for 
residuals of hepatitis in April 2006.  His VA treatment 
records were subsequently obtained.  A urinalysis on February 
2007 reportedly showed the presence of a small amount of 
bilirubin.  It was noted that his urine was dark yellow and 
hazy.

The report of an examination conducted by the VA in February 
2008 (titled cold injury protocol examination) reflects that 
the examiner reviewed the Veteran's service treatment records 
and noted that he had been hospitalized in service for 
infectious hepatitis and jaundice.  The Veteran reported that 
the symptoms lasted for approximately six months.  At the 
time of the VA examination, the Veteran reportedly that he 
had no nausea, vomiting or diarrhea.  On physical 
examination, the liver was not palpable.  Following 
diagnostic and clinical testing, it was noted that his total 
bilirubin was 1.6.  It was also noted that a hepatitis blood 
profile test revealed that Anti HAV was present, while Hep C 
AB was nonreactive and Hep A AB was not detected.  The 
pertinent diagnosis was history of infectious hepatitis.  The 
examiner stated that after careful review of the claims file 
and the old medical records, it appeared that the Veteran did 
have infectious hepatitis during military service but there 
was "no evidence of any residual disability apart from the 
presence of an elevated bilirubin in his blood test."  

After considering all the evidence, to specifically include 
the VA examiner's opinion noted above, the Board finds that 
the Veteran has current residuals of hepatitis which began 
during his active service consisting of an elevated bilirubin 
level.  The Board has noted that, in general, an abnormal 
laboratory finding does not constitute a disability.  See 61 
Fed. Reg. 20440, 20445 (May 7, 1996) (An elevated cholesterol 
level represents only a laboratory finding, and not an actual 
disability in and of itself for which VA compensation 
benefits are payable).  Significantly, however, the VA 
examiner's phrasing of his conclusion indicates that elevated 
bilirubin is in fact a disabling residual.  Accordingly, the 
Board concludes that residuals of hepatitis were incurred in 
active service.  The benefit-of-the-doubt rule (38 U.S.C.A. § 
5107(b)) has been considered in making this decision.


ORDER

Service connection for residuals of hepatitis with elevated 
bilirubin is granted.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


